DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 06/28/2021. Claims 1, 3-11, 13-14, and 16-20 are amended. Claims 2, 12, and 15 are cancelled. Claims 21-22 newly added. Claims 1, 3-11, 13-14, and 16-22 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Examiner Note 
This Corrected Notice of Allowance has been issued to include consideration of IDS filed on 09/03/2021.
                                                    EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email from Hopeton Walker (Reg. No. 64,808) on 07/28/2021. 

Please replace claim 1 with:
1. (Currently Amended) A server device, comprising:
a central processing unit (CPU) configured to:
acquire encrypted data of a user identification (ID) from an information processing device; 
associate first identification data with the encrypted data of the user ID;
acquire first anonymous information and a first anonym ID of a plurality of anonym IDs from the information processing device, wherein 
the first anonym ID is based on the first identification data, and
the first anonym ID is for identification of the first anonymous information;
associate the first anonym ID with the first anonymous information;
acquire second anonymous information
acquire, based on the acquisition of the second anonymous information and 
execute, in a case where the risk value exceeds a threshold value,
each anonym ID of the plurality of anonym IDs is associated with a 
the plurality of pieces of division information is based on division of the second anonymous information[[; and]]


Please replace claim 3 with:
3. (Currently Amended) The server device according to claim 1, wherein 
the CPU is further configured to acquire [[the]]a second anonym ID of the plurality of anonym IDs from the information processing device, and
the second anonym ID is based on [[the ]]second identification data.

Please replace claim 6 with:
6. (Currently Amended) The server device according to claim 1, wherein the CPU is further configured to:
acquire [[the]]a second anonym ID of the plurality of anonym IDs from the information processing device; 
associate the first anonym ID with a first piece of division information of the plurality of pieces of division information; and
associate the second anonym ID with a second piece of division information of the plurality of pieces of division information.

Please replace claim 9 with:
9. (Currently Amended) An information management method, comprising: 
acquiring encrypted data of a user identification (ID) from an information processing device; 
associating first identification data with the encrypted data of the user ID;
acquiring first anonymous information and a first anonym ID of a plurality of anonym IDs from the information processing device, wherein 
the first anonym ID is based on the first identification data, and
the first anonym ID is for identification of the first anonymous information;
associating the first anonym ID with the first anonymous information;
acquiring second anonymous information with the first anonym ID from the information processing device, wherein the second anonymous information is associated with the first anonym ID;
acquiring, based on the acquisition of the second anonymous information with the first anonym ID, a risk value of leakage of the second anonymous information; and
executing, in a case where the risk value exceeds a threshold value, one of: a process of association of second identification data with the encrypted data to switch the first anonym ID associated with the second anonymous information, wherein the second identification data is 
each anonym ID of the plurality of anonym IDs is associated with a respective piece of division information of a plurality of pieces of division information, and
the plurality of pieces of division information is based on division of the second anonymous information[[; and]]
switching the association of the second anonymous information from the first anonym ID to a second anonym ID of the plurality of anonym IDs based on the association of the second 

Please replace claim 10 with:
10. (Currently Amended) A non-transitory computer-readable medium having stored thereon, computer-executable instructions, which when executed by a computer, cause the computer to execute operations, the operations comprising: 
acquiring encrypted data of a user identification (ID) from an information processing device; 
associating first identification data with the encrypted data of the user ID;
acquiring first anonymous information and a first anonym ID of a plurality of anonym IDs from the information processing device, wherein 
the first anonym ID is based on the first identification data, and
the first anonym ID is for identification of the first anonymous information;
associating the first anonym ID with the first anonymous information;
acquiring second anonymous information with the first anonym ID from the information processing device, wherein the second anonymous information is associated with the first anonym ID;
acquiring, based on the acquisition of the second anonymous information with the first anonym ID, a risk value of leakage of the second anonymous information; and 
executing, in a case where the risk value exceeds a threshold value, one of: a process of association of second identification data with the encrypted data to switch the first anonym ID associated with the second anonymous information, wherein the second identification data is 
each anonym ID of the plurality of anonym IDs is associated with a respective piece of division information of a plurality of pieces of division information, and
the plurality of pieces of division information is based on division of the second anonymous information[[; and]]
switching the association of the second anonymous information from the first anonym ID to a second anonym ID of the plurality of anonym IDs based on the association of the second identification data with the encrypted data, wherein the second anonym ID is different from the first anonym ID.

Please replace claim 11 with:
11. (Currently Amended) An information processing device, comprising: 
a central processing unit (CPU) configured to:
transmit encrypted data of a user identification (ID) to a server device;
acquire first identification data associated with the encrypted data from the server device;
generate a first anonym ID, of a plurality of anonym IDs, based on the first identification data, wherein the first anonym ID is for identification of first anonymous information; 
transmit the first anonymous information and the first anonym ID to the server device;
transmit the first anonym ID with second anonymous information to the server device, wherein the second anonymous information is associated with the first anonym ID; and
execute, in a case where a risk value of leakage of the second anonymous information exceeds a threshold value, one of: a process of acquisition of second identification data to switch second anonym ID of the plurality of anonym IDs for differentiation of the plurality of anonym IDs, wherein
each anonym ID of the plurality of anonym IDs is associated with a respective piece of division information of a plurality of pieces of division information, and
the plurality of pieces of division information is based on division of the second anonymous information[[; and]]
generate a second anonym ID, of the plurality of anonym IDs, for association of the second anonym ID with the second anonymous information, wherein
the second anonym ID for association with the second anonymous information is generated based on the acquisition of the second identification data,
the second anonym ID is different from the first anonym ID, and
the server device switches the association of the second anonymous information from the first anonym ID to the second anonym ID.

Please replace claim 16 with:
16. (Currently Amended) The information processing device according to claim 11, wherein the CPU is further configured to: 
acquire [[the ]]second identification data from the server device in a case where the risk value of the leakage of the second anonymous information exceeds the threshold value, wherein the second identification data is associated with the encrypted data; 
transmit the first anonym ID to the server device for association of the first anonym ID 
transmit the second anonym ID to the server device for association of the second anonym ID with a second piece of division information of the plurality of pieces of division information, wherein the second anonym ID is based on the second identification data.

Please replace claim 19 with:
19. (Currently Amended) An information processing method, comprising: 
transmitting encrypted data of a user identification (ID) to a server device;
acquiring first identification data associated with the encrypted data from the server device;
generating a first anonym ID, of a plurality of anonym IDs, based on the first identification data, wherein the first anonym ID is for identification of first anonymous information;
transmitting the first anonymous information and the first anonym ID to the server device;
transmitting and
executing, in a case where a risk value of leakage of the second anonymous information exceeds a threshold value,second anonym ID of the plurality of anonym IDs for differentiation of the plurality of anonym IDs, wherein
each anonym ID of the plurality of anonym IDs is associated with a respective piece of division information of a plurality of pieces of division information, and
the plurality of pieces of division information is based on division of the second 





Please replace claim 20 with:
20. (Currently Amended) A non-transitory computer-readable medium having stored thereon, computer-executable instructions, which when executed by a computer, cause the computer to execute operations, the operations comprising: 
transmitting encrypted data of a user identification (ID) to a server device;
acquiring first identification data associated with the encrypted data from the server device;
generating a first anonym ID, of a plurality of anonym IDs, based on the first identification data, wherein the first anonym ID is for identification of first anonymous information; 
transmitting the first anonymous information and the first anonym ID to the server device;
transmitting and
executing, in a case where a risk value of leakage of the second anonymous information exceeds a threshold value,second anonym ID of the plurality of anonym IDs for differentiation of the plurality of anonym IDs, wherein
each anonym ID of the plurality of anonym IDs is associated with a respective piece of division information of a plurality of pieces of division information, and
the plurality of pieces of division information is based on division of the second anonymous information[[; and]]





Please cancel claims 21-22.

Allowable Subject Matter
Claims 1, 3-11, 13-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention  provides a technology that makes it difficult to identify to which user leaked anonymous information relates even in a case in which the anonymous information has leaked. [Solution] Provided is a server device including: a risk value acquisition unit that acquires a risk value in a case in which a user's anonymous information leaks; and a processing 
Regarding claim 1, although the prior art of record teaches a central processing unit (CPU) configured to: acquire encrypted data of a user identification (ID) from an information processing device; associate first identification data with the encrypted data of the user ID; acquire first anonymous information and a first anonym ID of a plurality of anonym IDs from the information processing device, wherein  the first anonym ID is based on the first identification data, and the first anonym ID is for identification of the first anonymous information; associate the first anonym ID with the first anonymous information; acquire second anonymous information
None of the prior art, alone or in combination teaches acquire, based on the acquisition of the second anonymous information, a risk value of leakage of the second anonymous information; and execute, in a case where the risk value exceeds a threshold value, a process of differentiation of the plurality of anonym IDs, wherein each anonym ID of the plurality of anonym IDs is associated with a respective piece of division information of a plurality of pieces of division information, and the plurality of pieces of division information is based on division of the second anonymous information in view of the other limitations of claim 1.
Regarding claim 9, although the prior art of record teaches acquiring encrypted data of a user identification (ID) from an information processing device; associating first identification data with the encrypted data of the user ID; acquiring first anonymous information and a first anonym ID of a plurality of anonym IDs from the information processing device, wherein the first anonym ID is based on the first identification data, and the first anonym ID is for identification of the first anonymous information; associating the first anonym ID with the first anonymous information.
None of the prior art, alone or in combination teaches acquiring second anonymous information from the information processing device, wherein the second anonymous information is associated with the first anonym ID; acquiring, based on the acquisition of the second anonymous information, a risk value of leakage of the second anonymous information; and executing, in a case where the risk value exceeds a threshold value, a process of differentiation of the plurality of  anonym IDs, wherein each anonym ID of the plurality of anonym IDs is associated with a respective piece of division information of a plurality of pieces of division information, and the plurality of pieces of division information is based on division of the second anonymous information in view of the other limitations of claim 9.
Regarding claim 10, although the prior art of record teaches acquiring encrypted data of a user identification (ID) from an information processing device; associating first identification data with the encrypted data of the user ID; acquiring first anonymous information and a first anonym ID of a plurality of anonym IDs from the information processing device, wherein the first anonym ID is based on the first identification data, and the first anonym ID is for identification of the first anonymous information; associating the first anonym ID with the first anonymous information; acquiring second anonymous information from the information processing device, wherein the second anonymous information is associated with the first anonym ID.
None of the prior art, alone or in combination teaches acquiring, based on the acquisition of the second anonymous information, a risk value of leakage of the second anonymous information; and executing, in a case where the risk value exceeds a threshold value, a process of differentiation of the plurality of anonym IDs, wherein each anonym ID of the plurality of anonym IDs is associated with a respective piece of division information of a plurality of pieces of division information, and the plurality of pieces of division information is based on division of the second anonymous information  in view of the other limitations of claim 10.
Regarding claim 11, although the prior art of record teaches a central processing unit (CPU) configured to: transmit encrypted data of a user identification (ID) to a server device; acquire first identification data associated with the encrypted data from the server device; generate a first anonym ID, of a plurality of anonym IDs, based on the first identification data, wherein the first anonym ID is for identification of first anonymous information; transmit the first anonymous information and the first anonym ID to the server device.
None of the prior art, alone or in combination teaches transmit second anonymous information to the server device, wherein the second anonymous information is associated with the first anonym ID; and execute, in a case where a risk value of leakage of the second anonymous information exceeds a threshold value, a process of generation of asecond anonym ID of the plurality of anonym IDs for differentiation of the plurality of anonym IDs, wherein each anonym ID of the plurality of anonym IDs is associated with a respective piece of division information of a plurality of pieces of division information, and the plurality of pieces of division information is based on division of the second anonymous information  in view of the other limitations of claim 11.
Regarding claim 19, although the prior art of record teaches transmitting encrypted data of a user identification (ID) to a server device; acquiring first identification data associated with the encrypted data from the server device; generating a first anonym ID, of a plurality of anonym IDs, based on the first identification data, wherein the first anonym ID is for identification of first anonymous information; transmitting the first anonymous information and the first anonym ID to the server device.
None of the prior art, alone or in combination teaches transmitting second anonymous information to the server device, wherein the second anonymous information is associated with the first anonym ID; and executing, in a case where a risk value of leakage of the second anonymous information exceeds a threshold value, a process of generation of a second anonym ID of the plurality of anonym IDs for differentiation of the plurality of anonym IDs, wherein each anonym ID of the plurality of anonym IDs is associated with a respective piece of division information of a plurality of pieces of division information, and the plurality of pieces of division information is based on division of the second anonymous information  in view of the other limitations of claim 19.
Regarding claim 20, although the prior art of record teaches transmitting encrypted data of a user identification (ID) to a server device; acquiring first identification data associated with the encrypted data from the server device; generating a first anonym ID, of a plurality of anonym IDs, based on the first identification data, wherein the first anonym ID is for identification of first anonymous information;  transmitting the first anonymous information and the first anonym ID to the server device.
None of the prior art, alone or in combination teaches transmitting second anonymous information to the server device, wherein the second anonymous information is associated with the first anonym ID; and executing, in a case where a risk value of leakage of the second anonymous information exceeds a threshold value, a process of generation of a second anonym ID of the plurality of anonym IDs for differentiation of the plurality of anonym IDs, wherein each anonym ID of the plurality of anonym IDs is associated with a respective piece of division information of a plurality of pieces of division information, and the plurality of pieces of division information is based on division of the second anonymous information  in view of the other limitations of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/            Examiner, Art Unit 2497